Citation Nr: 1307063	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-36 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to April 30, 1999, for the assignment of a 70 percent evaluation for service-connected major depressive disorder.

2.  Finality of the July 20, 2006, Board of Veterans' Appeals (Board) decision.

3.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1992 to July 1992.

These matters come before the Board on appeal from a January 2009 rating decision and an August 2010 administrative determination by the Wichita, Kansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The January 2009 decision denied entitlement to TDIU and implemented a July 2006 Board decision granting entitlement to a 70 percent evaluation for major depressive disorder effective from April 30, 1999.  The August 2010 letter informed the Veteran that the July 2006 Board decision was final.


FINDINGS OF FACT

1.  A July 20, 2006, Board decision granted entitlement to a 70 percent evaluation for major depressive disorder, effective from April 30, 1999; this decision was not appealed to the Court of Appeals for Veterans Claims (CAVC or the Court), nor was reconsideration sought.

2.  In an August 2006 rating decision, the Appeals Management Center (AMC) incorrectly implemented the Board's July 2006 decision, awarding a 70 percent evaluation from March 8, 2000.

3.  In a January 2009 rating decision, the RO found clear and unmistakable error (CUE) in the August 2006 rating decision, and issued a new decision correctly implementing the Board's July 2006 decision, awarding a 70 percent evaluation for major depressive disorder from April 30, 1999.

4.  In June 2007, in response to an August 2006 solicitation by the AMC, the Veteran filed a claim for increased evaluation based on TDIU.

5.  The Veteran failed to report for a VA examination scheduled in connection with that claim for increase in June 2010, without explanation or request to reschedule; he was notified of the date and time of the examination at his address of record.


CONCLUSIONS OF LAW

1.  The Veteran's appeal for an earlier effective date for a 70 percent evaluation of major depressive disorder is precluded by law.  38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002); 38 C.F.R. §§ 20.101, 20.1000, 20.1001, 20.1100 (2012). 

2.  The July 20, 2006, Board decision is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.101, 20.1000, 20.1001, 20.1100 (2012). 

3.  The criteria for a grant of entitlement to TDIU are not met.  38 C.F.R. § 3.655 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties are not applicable here, however, as the claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Appeals Related to the July 20, 2006 Board Decision

In a July 20, 2006, decision, the Board granted entitlement to a 70 percent evaluation for major depressive disorder and assigned an April 30, 1999, effective date for the grant; notice of the decision was mailed on the same date.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  The Veteran was notified that to appeal the Board's determination to the Court of Appeals for Veterans Claims (CAVC), he had 120 days from the date of mailing to do so.  He was also advised of his right to seek reconsideration or vacation of the Board's decision, or to seek revision through a CUE motion.  The Veteran took none of the delineated actions, however, to disturb the finality of the July 20, 2006, Board decision.

Therefore, in an August 2006 rating decision, VA, through the AMC, implemented the Board's decision.  Unfortunately, the AMC entered an incorrect effective date for the increased 70 percent evaluation, and made the award effective from March 8, 2000, instead of April 30, 1999.

In a May 2008 submission, the Veteran's representative noted the error and moved for correction of the award on the basis of CUE.  In January 2009, the RO issued a rating decision which found CUE in the August 2006 decision, and granted a corrected effective date of April 30, 1999, for the assignment of the increased 70 percent evaluation for major depressive disorder.  When CUE is found in a prior decision, and a new, corrected decision is issued, the new decision has effect as if the reversed decision had not been made.  38 C.F.R. § 3.105(a).  It legally replaces the incorrect decision.  Accordingly, the January 2009 rating decision is recognized as the decision which implemented the Board's July 2006 decision.

It is that July 20, 2006, decision by the Board which determined the assigned evaluation and effective date.  A "review for error can only be had if a [Notice of Appeal (NOA)] had been filed with the Court within 120 days after notice of the Board's decision was mailed to the claimant, see 38 U.S.C.A. § 7266(a) or a motion for Board reconsideration had been filed within 120 days after notice of the Board's decision was mailed to the claimant and an NOA had been filed within 120 days from the notice of the Board's denial of reconsideration, see Rosler v. Derwinski, 1 Vet. App. 241, 245-46 (1991)."  Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).  However, no such actions were taken here, nor did the Veteran assert there was clear and unmistakable error in the Board decision pursuant to 38 C.F.R. § 20.1400 et seq., and the Board's decision therefore remained final.  Instead, the Veteran disagreed with the January 2009 rating decision and the August 2010 letter from the RO.  See notices of disagreement dated in March 2009 and August 2010.  

A RO does not have the authority to review any decision made by the Board.  See Winsett v. Principi, 341 F.3d 1329 (Fed Cir. 2003), rehearing and rehearing en banc denied (Sep. 24, 2003), cert. denied, 540 U.S. 1082, 124 S. Ct. 943, 157 L.Ed.2d 758 (2003) (a lower tribunal does not have authority to review a decision by a higher one).  See also Lamb v. Prinicipi, 284 F.3d 1378, 1382 (Fed. Cir. 2002); Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal"). 

The January 2009 rating decision, insofar as it addressed the evaluation of major depressive disorder, was not truly a decisional document.  It is instead a purely ministerial exercise, promulgating the Board's determinations.

Accordingly, there can be no appeal of the January 2009 rating decision at the RO level.  Any appeal of the Board's determination must come through one of the enumerated mechanisms the Veteran was notified of in July 2006, at the same time he was notified of the Board's determination.  There can be no "disagreement" with the assigned evaluation and effective date to initiate an appeal; the Veteran was required to appeal the Board's decision to the Court, or to seek Board review of its own decision.  Therefore, there is no valid question before the Board arising out of the July 2009 decision, insofar as the assigned 70 percent evaluation or its effective date are concerned.  Similarly, the RO is not the correct forum for appeal of the Board's July 2006 decision.  As a matter of law, the appeals must be dismissed.

Nothing in this decision may be taken as precluding the Veteran's rights to seek revision of the Board's July 2006 decision through a motion for vacatur, reconsideration, or a finding of CUE.

TDIU

As part of the AMC's August 2006 notice regarding increased evaluations granted by the Board, VA informed the Veteran that he might be eligible for an award of TDIU.  He was encouraged to file a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, if he felt he was unable to work due to service-connected disabilities.  The Veteran filed the 21-8940 in June 2007, formalizing the already inferred informal claim.  

A claim for a TDIU is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Hurd v. West, 13 Vet. App. 449 (2000).  Evidence of unemployability due to a service-connected disability is evidence of an increase in the severity of a disability.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that a claim for TDIU is a claim for increase under 38 U.S.C.A. § 5110(b)(2)).

In a claim for increase, if a Veteran fails to report for a necessary examination without good cause, "the claim shall be denied."  38 C.F.R. § 3.655(b).  Here, the Veteran was scheduled for VA spine and mental disorder examinations in June 2010, at the VA medical center in Wichita, Kansas.  The RO determined these examinations were necessary in connection with the TDIU claim, as no psychiatric examination had been conducted since December 2004, and no spine examination since May 2007.  The Veteran had reported stopping work in March 2007, and then going back to work for some period until March 2009.  Updated clinical findings regarding the severity of the service-connected disabilities and their impact on occupational functioning were required.

The medical center notified the Veteran of the time and place of the examinations at his address of record in June 2010.  Additionally, the RO sent the Veteran correspondence informing him of the importance of reporting for the scheduled examinations and the potential consequences of a failure to report under 38 C.F.R. § 3.655.  Receipt of notice of the examinations is presumed based on the regularity of the mail.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12. Vet. App. 307 (1999).   The Veteran has not alleged that he did not receive notice, and he responded to other correspondence sent to the same address at the same time.

Nevertheless, the Veteran failed to report for the scheduled examinations.  He has offered no explanation for the failure to report, nor has he asked VA to reschedule the examinations.  Although an August 2010 statement of the case (SOC) informed him that his failure to report had resulted in the denial of his claim, the Veteran's September 2010 response did not address the failure, and instead appears to argue the evidence of record was sufficient to grant the benefits sought.  As is discussed above, it is not; a VA examination addressing whether the Veteran is unemployable due to service-connected disabilities was required.  

Accordingly, the claim for entitlement to TDIU, as a claim for increase, is denied as a matter of law as a result of the unexcused failure to report for a necessary VA examination.

	(CONTINUED ON NEXT PAGE)



ORDER

The July 20, 2006, Board decision is final.

The appeal for an effective date prior to April 30, 1999, for the assignment of a 70 percent evaluation for service-connected major depressive disorder is dismissed.

Entitlement to TDIU is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


